Citation Nr: 1330334	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to July 1955 and from March 1958 to June 1962.  He has additional verified periods of inactive duty training as well as active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.  

In April 2012, the Board increased the Veteran's disability rating for service-connected cervical spine disability from 10 percent to 20 percent effective April 21, 1997.  It also found that at no time during the appeal period had the Veteran's cervical spine disability warranted a disability rating greater than 20 percent.  Otherwise, the Board remanded the Veteran's claim for a TDIU to the agency of original jurisdiction (AOJ) for additional development.  Following completion of that development, the AOJ issued supplemental statements of the case (SSOC) in May 2013 and July 2013.  The appeal has since been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The Veteran is unemployable as a result of his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.26 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for three disabilities.  He is service connected for residuals of a fracture of the right radial head (elbow) (major or dominant upper extremity), evaluated as 30 percent disabling; right ulnar neuropathy with atrophy of the thenar eminence associated with residuals of a fracture of the right radial head, evaluated as 30 percent disabling; and osteoarthritis and degenerative disc disease of the cervical spine, evaluated as 20 percent disabling.  The Veteran's combined evaluation is 60 percent. 

Although the Veteran is not service connected for a single disability ratable at 40 percent or more, the minimum rating requirements of 38 C.F.R. § 4.16(a) are nonetheless met.  This is so because the regulation allows for multiple disabilities to be considered as one disability in certain circumstances.  The regulation provides that for the purpose of one 60 percent disability, the following disability scenario, among other scenarios, will be considered as one disability: disabilities resulting from a common etiology or a single accident.  38 C.F.R. § 4.16(a).  In this case, there is reasonable doubt as to whether the Veteran's service-connected disabilities arose from a single accident.  In this regard, the Veteran's service-connected right elbow fracture occurred as a result of an in-service fall in February 1959.  His service-connected right ulnar neuropathy has been determined to be secondary to the right elbow fracture; thus, the disability can also be found causally related to the Veteran's fall in February 1959.  

Furthermore, a December 2006 opinion from a private physician, which the Board relied upon in its April 2008 decision awarding service connection for the Veteran's cervical spine disability, does reflect that the Veteran's degenerative changes in his cervical spine could be reasonably related to the above noted February 1959 fall.  While the private physician's conclusion might be considered speculative, as he also identified other service-related injuries as possible causes for the arthritic changes in the Veteran's cervical spine, nonetheless the Board finds a basis in the record to support that the Veteran's fall in February 1959, at a minimum, contributed to the development of osteoarthritic changes and degenerative disc disease in his cervical spine.  Reasonable doubt on this issue is found in Veteran's favor.  Therefore, the minimum rating requirements of § 4.16(a) are met as the Veteran is deemed to have a single 60 percent disability rating based on his service-connected disabilities resulting from a single accident.  

Entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  Factors to be considered in a TDIU determination also include loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991); see also Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  Age, however, may not be a factor in evaluating service-connected disability or unemployability.  See 38 C.F.R. § 4.19 (2012).  

The Board also notes that to warrant an award of a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board is aware that the ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).  

The Board emphasizes that a claim for a TDIU is based on an acknowledgment that, even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctiveness of the objective rating.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  At the same time, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  

In the present case, in his application for entitlement to a TDIU (VA Form 21-8940), the Veteran noted that he had worked for a telecommunications company for 28 years as an installer of electrical cable, wires, and communication equipment.  He also noted that he had received a general equivalency (high school) diploma (GED) and that he had no additional schooling or training.  It was also noted that the Veteran had medically retired from his installer position with the telecommunications company and had not worked since that time.  

With regard to the medical evidence, the Board notes that the osteoarthritic changes and degenerative disc disease associated with the Veteran's cervical spine is longstanding and well documented in the record.  Most recently, a July 2012 magnetic resonance imaging (MRI) report revealed advanced degenerative disc and uncovertebral changes at C3-4 through C6-C7 resulting in severe bilateral foraminal stenosis at C4-C5 and C5-C6 and moderate to severe bilateral neural foraminal stenosis at C6-C7.  There was also noted mild to moderate disc marginal osteophytes.  In August 2012 and March 2013 VA disability benefits questionnaires (DBQ), the Veteran was noted to experience cervical pain on movement, localized tenderness and/or pain to palpation, and guarding and/or muscle spasm.  The Veteran reported that flare-ups impacted the function of his cervical spine.  

Regarding the Veteran's right elbow fracture, the VA examiner in August 2012 and March 2013 DBQs noted that there was functional loss associated with the elbow in that there was less movement than normal, weakened movement, and pain on movement.  Diagnostic testing revealed mild degenerative joint space narrowing.  As for secondary ulnar neuropathy, a July 2003 private nerve conduction study (NCS) and electromyogram (EMG) revealed findings consistent with mild to moderate ulnar neuropathy at the right elbow with mild chronic denervation at the ulnar innovated intrinsic muscles of the right hand.  There were also findings consistent with mild underlying diabetic polyneuropathy.  (The Veteran has been diagnosed with diabetes mellitus which has not been service connected.)  Most recently, a December 2011 private EMG study revealed findings, in particular, of no clear evidence of right ulnar neuropathy or compelling evidence of carpal tunnel syndrome of the right or left upper extremity.  

Additionally, in a February 2004 statement, a private physician commented that the Veteran did suffer from ulnar neuropathy and that the disorder was the reason for the Veteran's considerable difficulty with the use of his right hand.  In the August 2012 and March 2013 DBQs, the examiner, who noted that she had reviewed the claims folders, diagnosed the Veteran as suffering from right ulnar neuropathy.  In both examination DBQs, the examiner commented that an EMG study had not been performed at the time.  She did not reference or comment on the December 2011 private EMG study.  Otherwise, the examiner found that the Veteran's neuropathy impacted his ability to work secondary to pain and decreased grip strength in the right hand.  In addition to the above, in a report of December 1986 Social Security Administration (SSA) disability examination, the examiner commented on a finding of osteoarthritis of the carpal metacarpal joint of the right thumb.  The examiner at that time noted the Veteran's report of pain at the base of the right thumb with gripping and pinching.  

With regard to the Veteran's cervical spine disability, the VA examiner, in the March 2013 DBQ, opined the following, 

There is moderate functional impairment [secondary] to neck condition since [the Veteran] has decreased [range of motion] and stiffness of the neck.  [He] has difficulty in rotation of the neck.  There is no atrophy of muscles of the neck and power and strength is age appropriate.  There is DJD, [but] no neurological impairment.  [There is] DDD [of the] neck which is partly age related.

With respect to the right elbow/ulnar neuropathy, the VA examiner, also in the March 2013 DBQ, commented,

[Veteran] has moderate ulnar nerve paralysis and decreased hand grip [secondary] to ulnar neuropathy.  [Veteran] is [right] handed and will have some problems with fine motor movement.  

The examiner went on to state that the Veteran's disabilities did not preclude sedentary employment.  

In a May 2013 addendum vocational assessment, following an earlier May 2009 assessment, a vocational specialist (VS) discussed the clinical findings from the above noted VA DBQs.  The VS noted that he disagreed with the VA examiner's vocational conclusion that the Veteran was capable of sedentary employment.  In particular, he cited to the Veteran's functional limitations as had been reported by the VA examiner.  These were noted as follows, 

Decreased neck ROM (4/5) and stiffness of the neck . . . Flare-ups of neck pain with "any exertion" [veteran's own words] . . . Difficulty with rotation of the neck . . . Pain on (neck) movement [with tenderness or pain to palpation and guarding or (neck) muscle spasm] . . . Partial paralysis of the [right] ulnar nerve . . . Muscle atrophy of the dorsum of the right [dominant] hand . . . Pain and decreased grip strength of the [dominant] right hand . . . Sub-normal bilateral elbow ROM . . . 



The VS commented,

I opine that the functional limitations [the VA examiner] herself found and noted in her 2012 C&P examination report and reiterated in her 2013 C&P disability questionnaire are totally incapacitating and result in total unemployability for all work, including even simple, sedentary, unskilled manual occupations.  Such occupations, by definition, require constant or frequent, repetitive use of arms, hands and fingers.  I do not think the Veteran is able to perform or keep up with such tasks considering his credible neck and right elbow pain, let alone with other noted symptoms.  That his upper extremity pain and related symptoms involve his dominant right side further renders his occupational prognosis as nil and fully unfavorable.  

The VS went on to comment that a combination of the Veteran's functional limitations resulted in fully and completely compromised levels of sustained concentration, persistence and pace, all of which were critically necessary to secure and follow a gainful occupation.  

The findings and conclusions of the private vocational specialist in this case do have merit.  His opinion is probative of the issue at hand as he discussed the findings of the VA examiner and provided an explanation for why he believed the clinical findings supported a finding of unemployability.  At the same time, the Board considers the VA examiner's findings to also be of a probative nature in that she fully examined the Veteran and her opinion of the Veteran's functional limitations is based on her observations of the Veteran in a clinical setting.  With that said, it would have been helpful to the Board if the VA examiner had provided a more in-depth explanation regarding her conclusion that the Veteran was not precluded from gainful sedentary employment, especially in light of his limitations when using his dominant right hand.  The Board accepts that manual dexterity is necessary in the performance of unskilled sedentary occupations.  

The United States Court of Appeals for Veterans Claims (Court) has held that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In the present case, there has been competent evidence submitted both for and against the Veteran's claim.  The Board cannot find the conclusion of the private vocational specialist to be inherently incredible or otherwise without a basis in the record on appeal.  In this regard, diagnostic evidence reflects severe degenerative changes and degenerative disc disease in the Veteran's cervical spine.  Furthermore, the VA examiner has identified that the Veteran will have some problems with fine motor movement in his right (dominant) hand associated with ulnar neuropathy.  While the Veteran is currently 80 years of age, that factor is not for consideration in the Board's decision in this matter.   

Otherwise, the evidence of record would appear to support that the Veteran's inability to work is in part due to psychiatric issues.  In an October 1986 medical summary, a psychiatrist noted that the Veteran was obsessed and preoccupied with the fact that he had a progressive degenerative disease.  The Veteran was noted to sit at home doing very little with loss of interest in all activities and loss of interest in any social life.  Additionally, a December 1986 disability psychiatric evaluation noted the Veteran's exasperation with his physical problems and that he wanted to work, but that he felt inadequate in being unable to do so from his standpoint.  The Veteran's reported limitations are apparently the result of chronic pain.  The Board is mindful that in May 2008 during a VA examination, in which the Veteran insisted that he was having severe pain in his neck with any movement, the examiner reported that at the conclusion of the examination the Veteran very easily twisted his cervical spine and body around to retrieve his briefcase on the floor behind his chair.  The examiner's observation raises a question about the Veteran's credibility when it comes to his report of limitations due to pain.  It also raises the real possibility that the Veteran has exaggerated his symptoms and his limitations due to those symptoms.  With that said, none of the other medical evidence of record, to include VA examination reports and DBQs, reflects a finding by a medical clinician that the Veteran was exaggerating his symptoms.  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Significantly, reasonable doubt requires substantial doubt and one within the range of probability.  38 C.F.R. § 3.102.  Here, reasonable doubt as to the merits of the Veteran's claim for a TDIU has been raised and such doubt will be found in the Veteran's favor.  

While it is apparent that the Veteran has other nonservice-connected disabilities that could play a role in his inability to work, it is also apparent that the severity of his service-connected disabilities could also prevent him from obtaining substantially gainful employment.  Consequently, finding reasonable doubt in the Veteran's favor, the Veteran is found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that meet the minimum rating requirements of 38 C.F.R. § 4.16(a).  As such, a TDIU rating is warranted.  


ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


